Citation Nr: 0806832	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
depression.

2.  Entitlement to a rating in excess of 10 percent for a 
lumbar spine disability.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Whether there is new and material evidence to reopen a 
claim for service connection for arthritis of the wrists and 
elbows, claimed as arthritis of multiple joints.  

5.  Entitlement to service connection for temporomandibular 
joints (TMJ) disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to July 1985 
and July 1986 to March 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  A hearing before the 
undersigned Veterans Law Judge was held at the RO in December 
2007 (i.e. a video hearing).  The hearing transcript has been 
associated with the claims file.

The issues of an increased rating for the lumbar spine, 
service connection for a TMJ disorder, and service connection 
for arthritis of the elbow and wrist, the request to reopen 
being granted herein, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

The Board notes that the veteran, in a May 2005 statement, 
raises a claim of service connection for sinus problems.  
This matter is REFERRED to the RO for the appropriate action.




FINDINGS OF FACT

1.  The veteran's depression is not manifested by flattened 
affect, impaired memory, impaired communication, impaired 
judgment, impaired abstract thinking, impaired thought 
processes, panic attack, difficulty in understanding 
commands, or difficulty in establishing and maintaining 
effective work and social relationships.  

2.  The veteran is not shown to have hearing acuity worse 
than Level II in either ear, and the veteran does not have an 
exceptional pattern of hearing.

3.  A claim of service connection for osteoarthritis of 
multiple joints was previously denied by the RO in July 2002.

4.  Evidence presented since July 2002 relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for arthritis of the elbows and wrists.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9434 (2007).

2.  The criteria for a compensable rating for hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2007).

3.  The July 2002 RO decision denying the claim of service 
connection for osteoarthritis of multiple joints is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  

4.  New and material evidence sufficient to reopen the claim 
for service connection for arthritis of the wrists and elbows 
has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

	Request to Reopen 

With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in veteran's favor, any 
error in notice required by Kent is harmless error, and as 
the underlying claim for service connection has been 
remanded, analysis of whether VA has satisfied its other 
duties to duties to notify and assist is not in order. 

        Increased rating for Hearing Loss
        
In June and November 2005, prior to the initial adjudication, 
the AOJ sent letters to the veteran providing notice of what 
the evidence needed to demonstrate, of his and VA's 
respective duties in obtaining evidence, and of the types of 
relevant evidence that he should provide, or ask the VA to 
obtain.  Although the letters did not specifically instruct 
the veteran to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  In 
September 2006, the veteran was notified that disabilities 
are rated on the basis of diagnostic codes and was told of 
the need to present evidence to meet the rating criteria and 
to establish an effective date of an award.  Although this 
notice postdated the initial adjudication, the claim was 
subsequently readjudicated.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The specific rating criteria for evaluating hearing loss and 
how (based on what symptomatology) each rating percentage is 
assigned were provided to the veteran in the statements of 
the case (in July and December 2006).  Although the veteran 
was not sent an independent letter providing notice of this 
information, the records indicates that no prejudice 
resulted.  The claim was readjudicated after this notice was 
provided, the veteran was able to effectively participate 
extensively in the appeals process, including via a personal 
hearing, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  

The Board notes that during the pendency of this appeal, the 
veteran's rating was reduced from 10 percent to 0 percent.  
Although the veteran was not provided with advance notice of 
the reduction, the Board finds that no advance notice was 
warranted because the reduction in the rating for hearing 
loss did not result in a reduction in compensation payments.  
See 38 C.F.R. § 3.105(e).  Consequently, the Board finds the 
duty to notify has been satisfied. 

The VA has also done everything reasonably possible to assist 
the veteran with respect to this claim, such as obtaining 
medical records, providing a personal hearing, and providing 
a VA examination.  The Board notes that the veteran and his 
representative have requested a new hearing, asserting that 
the VA examination conducted for the claim was inadequate.  
For reasons set out below (see Hearing Loss, infra), the 
Board finds that a new examination is not needed.  The Board 
also notes that in March 2007, the veteran submitted a 
statement indicating that he had additional evidence to 
submit.  No evidence has been submitted to date, however, and 
the statement does not indicate to which issue the statement 
referred.  At his December 2007 personal hearing, the veteran 
did not report the existence of any outstanding records 
pertaining to this claim, and, based on the ambiguity of the 
March 2007 statement, the failure of the veteran to submit 
new evidence, and the veteran's testimony, the Board finds 
that all records relevant to this claim have been obtained 
and the duty to assist has been satisfied. 

        Increased Rating for Depression
        
In June and November 2005, prior to the initial adjudication, 
the AOJ sent letters to the veteran providing notice of what 
the evidence needed to demonstrate, of his and VA's 
respective duties in obtaining evidence, and of the types of 
relevant evidence that he should provide, or ask the VA to 
obtain.  Although the letters did not specifically instruct 
the veteran to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  

The July 2006 statement of the case subsequently informed the 
veteran that the claim was rated under a diagnostic code for 
depression, provided the applicable rating criteria, and 
informed the veteran how (based on what symptomatology) each 
rating percentage is assigned.  Although the veteran was not 
provided an independent letter providing notice of this 
information, the evidence indicates that no prejudice 
resulted.  The claim was subsequently readjudicated, without 
taint from the prior decisions, and the veteran was able to 
effectively participate extensively in the appeals process, 
including via a personal hearing, and had ample time to 
submit evidence.  Additionally, the Board notes that the 
veteran demonstrated that he had actual knowledge of the 
applicable rating criteria in his December 2007 hearing, when 
he testified that "[he] read everything that talks about the 
higher rating" for this claim and then testified on how he 
believed he met those requirements.  

The Board notes that the veteran was not told of the need to 
present evidence to establish an effective date of an award 
for this claim.  The evidence indicates that the veteran was 
provided with this notice on numerous occasions for other 
claims, however, which indicates that the veteran is aware of 
how effective dates are assigned.  Additionally, because an 
increased rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to this claim, such as obtaining 
medical records, providing a personal hearing, and providing 
a VA examination.  The Board notes that in March 2007, the 
veteran submitted a statement indicating that he had 
additional evidence to submit.  No evidence has been 
submitted to date, however, and the statement does not 
indicate to which issue the statement referred.  At his 
December 2007 personal hearing, the veteran did not report 
the existence of any outstanding records pertaining to this 
claim.  Consequently the Board finds that all relevant 
records have been associated with the claim, and the claim is 
ready for review.   

Depression

Service connection was granted for depression, with a rating 
of 30 percent, by a July 2002 rating decision, and, in May 
2005, the veteran filed a claim for an increased rating.  VA 
treatment records generally report findings of mild major 
depressive disorder (depression) and the veteran's history of 
memory loss, sleep difficulty, poor concentration, low 
interest, low energy, and guilt.  

A May 2005 VA treatment record reports that the veteran was 
appropriately dressed and groomed.  The examiner noted that 
the veteran's recent and remote memory were intact, he was 
cooperative, affect was congruent with mood, and speech was 
coherent.  Thought processes were within normal limits.  The 
veteran stated that he had "great family support" from his 
wife, daughters, and brothers.  

A July 2005 VA examination record reports the veteran's 
history of fair appetite,  and good sleep.  The veteran 
denied depression and anhedonia, though he reported a 
diminished libido which he attributed in part to rectal 
difficulties.  The veteran denied suicidal and homicidal 
ideation.  The record notes the veteran's history of being 
married for 18 years and getting along "fantastically well" 
with his wife.  The veteran also reported that he has worked 
at his present job for three and a half years and enjoyed it.  
The veteran reported that when at home, he slept or 
"work[ed] on things;" he denied socializing.  

The veteran was noted to have some mild dysphoria.  Speech 
was within normal limits with regard to rate and rhythm.  The 
veteran's mood was generally euthymic with some depression 
noted.  Affect was appropriate to content.  Thought processes 
and associations were logical and tight, with no loosening of 
associations or confusion.  Memory was grossly intact, and 
the veteran was fully oriented.  The veteran did not report 
any hallucinations, and no delusional material was noted.  
Insight and judgment were adequate.  The examiner stated that 
he believed the veteran had depression and assigned a global 
assessment of functioning (GAF) score of 55.  A GAF score of 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter (Eugene) v. Brown, 8 Vet. App. 240 (1995).  

An August 2005 VA treatment record reports the examiner's 
finding that the veteran had a history of major depressive 
disorder with anxious features, stable mood, and ongoing 
problems with cognition/ energy/ concentration.  The record 
notes the veteran's history of his mood going "up and 
down," and the examiner noted that the veteran's affect was 
euthymic and congruent with his stated mood.  The veteran's 
thought process was noted to be goal directed, relevant, and 
rational, though the veteran was slow to answer some 
questions.  The veteran did not have suicidal or homicidal 
ideation, hallucinations, or delusions.  The veteran denied 
problems with sleep, interests, or appetite, though he did 
report having poor concentration and low energy.  The 
examiner diagnosed the veteran with mild depression, and 
assigned a GAF of 50.  A score of 41 to 50 is defined as 
"serious symptoms (e.g., suicidal ideations, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  

An October 2005 VA treatment record reports that the veteran 
had a problem with concentration and not remembering things 
at work.  The record reports the veteran's history of 
"good" mood, with a negative history as to any problem with 
sleep, interest, appetite, or anxiety.  The veteran denied 
suicidal and homicidal ideation and reported that he has a 
"great' relationship with his family.  The veteran's affect 
was noted to be full-range and congruent with his stated 
mood, and thought processes were rational, regular, and goal 
directed.  The examiner diagnosed the veteran with mild 
depression and assigned a GAF of 50.  

A January 2006 VA treatment record reports the veteran's 
history of decreased energy, concentration, and guilt.  The 
veteran reported that he would sleep excessively if he let 
himself and that he found his mood improved if he awoke after 
only five to six hours of sleep.  The veteran denied suicidal 
ideation and feelings of hopelessness and helplessness.  He 
reported that appetite was good and gave a negative history 
as to psychomotor changes, but he did report having an 
increase in tearfulness over the previous couple of months, 
typically triggered by events in the news.  The record notes 
that the veteran was mildly dysphoric with tearfulness and 
occasional inappropriate laughter when discussing his current 
symptoms.  His thought process was relevant, rational, and 
goal-directed.  The examiner diagnosed the veteran with mild 
depression and assigned a GAF of 45.  

A March 2006 VA treatment record reports the veteran's 
history of mild improvement since his last visit in January 
2006.  The veteran reported that he continued to be tearful 
when seeing sad things on the news, but talking about it with 
his family had been helpful.  The veteran reported having a 
lack of initiative at times, but denied feelings of 
helplessness or hopelessness or suicidality.  The veteran 
reported that his mood was "good," and his affect was noted 
to be euthymic, full, and congruent.  Thought process was 
relevant, rational, and goal directed.  There was no evidence 
of hallucinations or suicidal or homicidal ideation.  The 
veteran was diagnosed with mild depression and assigned a GAF 
of 45.  

A June 2006 VA treatment record reports the veteran's history 
of an improvement in mood, concentration, and energy since 
his medication was increased.  He reported that he still felt 
very frustrated at work when he made mistakes, but was coping 
adequately.  The veteran continued to complain of increased 
tearfulness that had not improved though he reported that his 
mood had improved.  The veteran denied suicidality and 
reported that his mood was "good."  The examiner noted that 
the veteran's affect was euthymic, full, and congruent, and 
his thought process was relevant, rational, and goal 
directed.  The veteran was diagnosed with mild depression and 
assigned a GAF score of 45.  

A September 2006 VA treatment record reported the veteran's 
history of memory and focus difficulties and "screwing 
things up all the time at work."  The veteran reported that 
his "brain has been fading," but "he [was] just living 
life now with what he [had] and he [was] ok with that."  The 
veteran also reported that he would occasionally cry when 
stressed or touched emotionally.  The veteran denied suicidal 
feelings, though he reported having some feelings of 
worthlessness over his "loss of intelligence."  The 
examiner noted that neuropsychiatric testing showed short-
term visual memory was more than one standard deviation below 
average, and the examiner stated that it was unclear what was 
causing the veteran's cognitive issues.  The veteran was 
diagnosed with mild depression and assigned a GAF of 45.  

At his personal hearing, the veteran testified that he has 
memory and concentration trouble and that he gets "really 
angry" at people all the time.  See December 2007 hearing 
transcript. Additionally, the veteran testified that his 
feelings fluctuate but he often remains depressed and angry 
because of pain and his cognitive problems.  The veteran did 
not report any active suicidal ideation, but he testified 
that he would not be "bothered," but relieved, if he died.  
The veteran reported that he had talked to his wife about 
this feeling and had told her to throw a party if he died.  
The veteran also testified as to his problems at work, 
reporting that he sometimes feels like his job is trying to 
get rid of him, that his coworkers have told him that he 
speaks inappropriately to the bosses (due to anger), and that 
he gets written up at work because he messes up due to 
problems with his memory, concentration, and attention to 
detail.

Under the rating criteria for mental disorders, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board finds that the evidence does not meet or more 
nearly approximate the criteria for a rating in excess of 30 
percent.  See 38 C.F.R. § 4.7 (2007).  The records includes 
examiners' consistent findings of "mild" depression with no 
evidence of flattened affect; impaired speech; panic attacks; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective relationships.  The 
evidence indicates that the veteran is still working, is 
married and has good relationships with his family, and has 
outside interests.  The evidence also indicates that the most 
serious symptoms manifested by the veteran are his impaired 
memory, focus, and concentration, but these cognitive issues 
have not been specifically linked to the service-connected 
depression rather than the veteran's traumatic brain injury.  

Even assuming the impairments are a symptom of the service-
connected depression, however, the veteran's symptoms, on the 
whole, are best reflected by the current rating.  The Board 
notes that the GAF scores assigned to the veteran correspond 
to "moderate" and "serious" symptoms.  GAF scores, like an 
examiner's assessment of the severity of the condition, must 
be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned, however.  See 38 C.F.R. § 4.126.  In this 
case, the assigned GAF scores do not correspond to the same 
examiner's assessments of mild depression or the symptoms 
reported, and the Board finds that the evidence does not 
indicate that an increased rating is warranted.  
Consequently, the claim for a rating in excess of 30 percent 
is denied.  


Hearing Loss

For background purposes, the Board notes that during the 
pendency of the appeal, the veteran's rating for hearing loss 
was reduced to 0 percent, effective the date of the claim 
that is currently on appeal.  Consequently, the issue before 
the Board is a claim for a compensable rating for hearing 
loss.  

An April 2005 audiogram reports the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
55
60
LEFT
45
40
55
60
65

The record does not report any findings on speech recognition 
ability.  

A July 2005 VA audiology examination record indicates the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
60
70
LEFT
40
35
45
55
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 percent in the left ear.  
The record notes the examiner's finding that the reported 
thresholds had "fair reliability."  

38 C.F.R. § 4.85 states that an "examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test and a puretone audiometry test."  The 
Board notes that the April 2005 private audiogram record does 
not report any results or findings from a speech 
discrimination test, and the record does not indicate that 
one was taken.  Consequently, only the results from the July 
2005 VA examination can be considered.  

Pursuant to 38 C.F.R. § 4.85, Table VI and Table VII 
(Diagnostic Code [DC] 6100) the veteran is entitled to a 0 
percent rating.  Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average.  Table 
VII then provides a rating percentage based on the two 
designations.  The findings of the VA examinations warrant a 
designation of Roman Numeral II for each ear, which 
corresponds to a noncompensable rating.  Application of these 
tables is mechanical; there is no discretion.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Consequently, a 
compensable rating for bilateral hearing loss is not 
warranted.

The Board notes that the veteran has alleged that his VA 
audiological examination was inadequate due to poor speech 
discrimination testing.  He asserts that the only reason he 
fared as well as he did on the speech discrimination testing 
was because the volume was abnormally high.  See December 
2007 personal hearing transcript.  VA regulations do provide 
a table, Table VIA, with which to rate hearing impairment 
solely on puretone threshold average.  This table is only 
used for exceptional patterns of hearing impairment, however; 
a standard which the veteran does not meet.  See 38 C.F.R. 
§ 4.86.  The Board notes that, even if the veteran did 
exhibit an exceptional pattern of hearing impairment, 
application of Table VIA still does not warrant a compensable 
rating, using either the April or July 2005 audiometric 
results, however.  See 38 C.F.R. § 4.85, Table VIA.  

The Board also notes that the veteran's representative has 
argued that the July 2005 VA examination is inadequate 
because it was done in a sound proof room, does not mimic 
"ordinary" conditions, and does not accurately reflect the 
veteran's hearing loss.  VA regulations require that 
audiological testing be conducted in a controlled setting, 
and not under "real world" conditions, however.  See 
38 C.F.R. § 4.85(a).  The evidence does not indicate that the 
July 2005 VA examination was inaccurate or improperly 
conducted, and the fact that the puretone thresholds reported 
by the April and July 2005 are similar supports a finding 
that the July 2005 audiological results accurately depict the 
veteran's hearing impairment.  

As stated above, application of the tables is mechanical, and 
the Board has no discretion with which to assign a higher 
rating.  The veteran has not alleged that his hearing has 
worsened, and the evidence does not otherwise indicate that 
the findings reported by the July 2005 VA examination are 
inaccurate; consequently, a compensable rating for bilateral 
hearing loss is denied.


Arthritis

The July 2002 decision denying service connection for 
arthritis, multiple joints is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a) (2004).  New evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

The July 2002 VA rating decision denied service connection 
for arthritis of multiple joints because the evidence, namely 
x-ray findings and examinations, did not indicate the 
existence of arthritis.  At his hearing, the veteran 
clarified that he was seeking service connection for 
arthritis of the wrists and elbows, and in conjunction with 
this claim, new VA treatment records were obtained which 
report that the veteran was diagnosed with arthritis of 
multiple joints in August 2002.  The August 2002 VA treatment 
record that diagnoses the veteran with osteoarthritis of 
multiple sites is not associated with the claims file, 
however, and it is unclear whether the diagnosis refers to 
the wrist and elbow.  Resolving all doubt in the veteran's 
favor, the Board finds this diagnosis relates to an 
unestablished fact necessary to substantiate the claim, 
namely the existence of a current disability, and it raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.  




ORDER

A rating in excess of 30 percent for depression is denied.  

A compensable rating for bilateral hearing loss is denied.  

New and material evidence has been received; the claim for 
service connection for arthritis of the elbow and wrist is 
reopened and, to that extent only, the appeal is granted.


REMAND

Further development is needed on the claim of an increased 
rating for a lumbar spine disability.  This claim originated 
as a claim of service connection for degenerative disc 
disease secondary to residuals of injury to the lumbar spine, 
but, in the December 2005 rating decision, the RO 
recharacterized the issue as a claim for an increased rating 
for a lumbar spine disability.  The veteran was never 
provided with the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for an increased rating claim.  
Consequently, this issue must be remanded.  Additionally, 
based on the age of the VA examination and the veteran's 
testimony at the hearing, the Board finds that a 
contemporaneous VA examination should be conducted to 
determine the current severity of the veteran's lumbar spine 
disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Further development is needed on the claim of service 
connection for arthritis of the wrists and elbows.  Initially 
the Board notes that the August 2002 VA treatment record 
which diagnosed the veteran with osteoarthritis of multiple 
joints is not associated with the claims file, nor is any VA 
treatment record dating prior to September 2002.  These 
records should be obtained, as should any relevant 
outstanding VA treatment records dating after April 2007 (the 
most recent date on which VA treatment records were printed).  
Additionally, based on the in-service complaints of wrist and 
elbow pain and the veteran's consistent history of elbow and 
wrist pain since service, the Board finds that a VA 
examination should be conducted and an opinion obtained 
before this issue can be fairly adjudicated.  See 38 U.S.C.A. 
§ 5103A(d).  

Further development is also needed on the claim for service 
connection for a TMJ disorder.  In a July 2007 statement, the 
veteran's representative reported that the veteran has had 
ongoing treatment for a TMJ disorder, and, at his personal 
hearing, the veteran testified that a civilian doctor told 
him, post service, that he still had a TMJ disorder.  The 
post-service treatment records of record do not report any 
treatment for or findings of a TMJ disorder, however.  In 
light of the foregoing assertions, the Board finds that the 
claim has to be remanded to obtain these treatment records.  

The case is REMANDED to the AMC for the following action:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.

2.  All outstanding relevant VA treatment 
records dating prior to September 2002 
and after April 2007 should be obtained.  

3.  The veteran should be asked whether 
there are any outstanding private 
treatment records relevant to the claims, 
particularly the claim of service 
connection for a TMJ disorder.  The AMC 
should attempt to obtain all reported 
records, and if any record cannot be 
obtained, this should be noted in the 
record and the veteran should be so 
informed.  

4.  The veteran should then be scheduled 
for a VA examination to determine the 
nature and etiology of any bilateral 
wrist or elbow disorder, to include 
arthritis.  For any disorder diagnosed, 
the examiner is requested to state 
whether it is at least as likely as not 
that the disorder was incurred in or is 
otherwise causally related to service.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

5.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of the veteran's lumbar spine 
disability.  The examiner is requested to 
specifically note the veteran's range of 
motion and any neurological deficits.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  

6.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


